Exhibit 10.g.v. AMENDMENT TO LOAN AGREEMENT THIS AMENDMENT TO LOAN AGREEMENT (this “Agreement”) is made and entered into as of this 14th day of December, 2009, among SOUTH JERSEY GAS COMPANY, a New Jersey corporation (the “Borrower”) and TORONTO DOMINION (NEW YORK) LLC, as lender (“Lender”). W I T N E S S E T H: WHEREAS, the Borrower and the Lender are parties to that certain Loan Agreement, dated as of December 15, 2008, (as amended, restated, modified and supplemented from time to time, the “Loan Agreement”) pursuant to which the Lender extended certain financial accommodations to the Borrower under the terms and conditions stated therein; and WHEREAS, the Borrower has requested that the Lender amend certain provisions in the Loan Agreement as more specifically set forth below; and WHEREAS, the Lender is willing to consent to the Borrower’s requests upon and subject to the terms and conditions hereinafter set forth; NOW, THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is acknowledged, the parties hereto agree that all capitalized terms used herein which are not otherwise defined herein shall have the meanings ascribed thereto in the Loan Agreement, and further agree as follows: 1.
